DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group 1 in the reply filed on December 21, 2021 is acknowledged. 
Additionally Applicants elected with traverse the combination of DMRs 6, 8, and 4. The traversal is on the ground(s) that DMRs 1-121 are all useful in the method of claim 30.  This argument has been fully considered but is not persuasive.  The DMRs would be regarded as having the same or corresponding technical feature if the alternatives had a common property or activity and shared a significant structural element that is essential to the common property or activity.  Herein the DMR fail to share a common structure because they each comprise distinct nucleotide sequences.  Therefore they do not share any significant structural element and cannot be considered as having the same or corresponding technical feature.  The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3, 22-26, and 30-34 are currently pending. 
Claims 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See Table 8 on pages 30-32, Table 11 on page 33, Table 12 on page 34, Table 13 on page 36, Table 14 on page 37, Table 15 on page 38, Table 16 on page 39.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Objections
4.	 Claim 30 is objected to for not being concise.  The claims recite “differentially methylated regions selected from the differentially methylated regions represented by the differentially methylated regions”. The recitation of “differentially methylated regions” three times in a row is unnecessary and cumbersome.  Appropriate correction is required. 
Claim 2 is objected to for not being concise.  The claim recites “wherein in the measurement step, in a case where the differentially methylated regions selected from the differentially methylated regions represented by differentially methylated region numbers 8 to 15 have an average methylation rate of equal to or lower than the preset reference value, or the differentially methylated regions selected from the differentially methylated regions represented by differentially methylated region numbers 1 to 7 have an average methylation rate of equal to or higher than the preset reference value, it is determined that there is a high likelihood of sporadic colorectal cancer development in the human subject. The recitation of “differentially methylated regions” three times in a row in two different places in the claim is unnecessary and cumbersome.  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 22-26, and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the methylation rates of the DMRs and CRC.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “determining” the likelihood of sporadic CRC development in the human subject, based on the average methylation rates of the DMRs which are calculated…”.  The claim is considered to encompass “calculating”, even if this is not recited as an active process step.  It is noted that mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 

	  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims require measuring methylation rates of CpG sites present in DMR of DNA recovered from a biological sample collected from a human 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require measuring methylation rates of CpG sites present in DMR of DNA recovered from a biological sample collected from a human subject.  This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. The claims merely instruct a scientist to use any technique that is capable of distinguishing and quantifying a methylated cytosine base and a non-methylated cytosine base with respect to a specific CpG site. The claim does not require the use of any particular non-conventional reagents (i.e., primers or probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0164] A method for measuring a methylation rate of a CpG site is not particularly limited as long as the method is capable of distinguishing and quantifying a methylated cytosine base and a non-methylated cytosine base with respect to a specific CpG site. A methylation rate of a CpG site can be measured using a method known in the art as it is or with appropriate modification as necessary. As the method for measuring a methylation rate of a CpG site, for example, a bisulfite sequencing method, a combined bisulfite restriction analysis (COBRA) method, a quantitative analysis of DNA methylation using real-time PCR (qAMP) method, and the like are mentioned. Alternatively, the method may be performed using a microarray-based integrated analysis of methylation by isoschizomers (MIAM) method.


Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 2, 3, 22-26, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 22-26, and 30-31 refer to differentially methylated regions in Table 1.  Table 1 is then set forth at the end of the claim. The table includes DMR no., gene symbol, ensembl ID, chromosome no., DMR start, DMR stop, and width.  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   The claim is not complete since an incorporated table cannot be used to define a claim. In this case, it is unclear whether the claim is directed to any CpG methylation analysis of the Gene, the chromosome, or whether the claim is directed to the particular nucleotides within the identified DMR region.
Claims 2, 3, 22-26, and 30-31 are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 30 recites “determining the likelihood of sporadic CRC development in the human subject based on the average methylation rates of the DMRs which are calculated based on…”. The omitted step is the step of “calculating” the average methylation rates of the DMRs.  If the step of “calculating” the average methylation rates of the DMRs is not required then it is unclear how 
Claims 2, 3, 22-26, and 30-31 are rejected as being indefinite.  Claim 30 recites “determining the likelihood of sporadic CRC development in the human subject, based on the average methylation rates of the DMRs”.  The claim then states “wherein the average methylation rate of the DMR is an average value of methylation rates of all CpG sites, for which the methylation rate is measured in the measurement step, among the CpG sites in the DMR”.   The claims appear to require calculating the average methylation rate of each DMR (3 rates total).  However it is unclear if the claims further require “averaging” the 3 rates to arrive at a single averaged methylation rate.  Clarification is required. 
Claims 2, 3, 22-26, and 30-31 are rejected as being indefinite.  Claim 30 recites “determining the likelihood of sporadic CRC development in the human subject, based on the average methylation rates of the DMRs which are calculated based on the methylation rates measured in the measurement step and a preset reference value or a preset multivariate discrimination expression”.  This claim language is confusing.  It is unclear if the average methylation rates are calculated based on (i) the methylation rates measured and a present value, (ii) the methylation rates measured and a preset multivariate discrimination expression or (iii) a preset multivariate discrimination expression that includes, as variables, average methylation rates of the three DMRs. Clarification is required. 
Claims 2, 3, 22-26, and 30-31 are rejected over the recitation of “the reference value” in claim 30.   There is insufficient antecedent basis for this limitation in the claim.  This rejection may be overcome by amending the claims to recite “the preset reference value”. 

 Claims 2, 3, 22-26, and 30-31 are rejected over the recitation of “the multivariate discrimination expression” in claim 30.   There is insufficient antecedent basis for this limitation in the claim.  This rejection may be overcome by amending the claims to recite “the preset multivariate discrimination expression”. 
Claims 2, 3, 22-26, and 30-31 are rejected over the recitation of “multivariate discrimination expression” in claims 30, 3, and 22.   This phrase in considered indefinite because “multivariate discrimination expression” is not clearly defined in the specification and there is no art recognized definition for this phrase.  It is noted that the phrase “multivariate discrimination” is used in the art to describe analyses of data where there are multiple variables.  However the addition of the word “expression” renders the claims indefinite because it is unclear what “multivariate discrimination expression” is.  Clarification is required. 
Claim 2 is rejected as being indefinite.  The claim recites “wherein in the measurement step, in a case where the differentially methylated regions selected from the differentially methylated regions represented by differentially methylated region numbers 8 to 15 have an average methylation rate of equal to or lower than the preset reference value, or the differentially methylated regions selected from the differentially methylated regions represented by differentially methylated region numbers 1 to 7 have an average methylation rate of equal to or higher than the preset reference value, it is determined that there is a high likelihood of sporadic colorectal cancer development in the human subject. This recitation is confusing because the 

Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 2-3, 22-26, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims are broadly drawn to a method for determining the likelihood of sporadic CRC.  The claims require measuring the methylation rates of CpG sites present DMRs 4, 6, and 8 listed in Table 1.  The table includes DMR no., gene symbol, ensembl ID, chromosome no., DMR start, DMR stop, and width.  The claims do not appear to require any particular CpG site within these regions which possess the functionality of being associated with colorectal cancer.   
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
		
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ	2d 1161 (Fed. Cir. 2010) recently re-affirmed the written description requirement.  Ariad reiterates that “the hallmark of written description is disclosure" and “possession as shown in the disclosure” is a more complete formulation of the test for written description.  Ariad considers situations of genus claims and states that the written description requirement ensure that "when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function."
Vas-Cath Inc. V. Mahurkar, 19 USPQ2b 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Applicant is reminded that Vas-Cath makes clear that the written The Regents of the University of California v. Eli Lilly (43 USPQ2b 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA…’ required a precise definition, such as by structure, formula, chemical name, or physical properties’, not a mere wish or plan for obtaining the claimed chemical invention”. 
In the case of the instant claims, the functionality of identifying CpG sites diagnostic of colorectal cancer is a critical feature of the claimed methods.  
The specification (Example 4) teaches that DMRS 4, 6, and 8 are differentially methylated in colorectal cancer patients compared to healthy subjects.  The specification teaches DMR 4 is located in SHF on chromosome 15 and is 214 nucleotides longs.  DMR 6 is in MYF6 on chromosome 12 and is 547 nucleotides long.  DMR 8 is located in RANBP9 on chromosome 6 and is 2167 nucleotides long. The specification does not appear to teach any particular CpG sites in these regions.  Tables 8-16 are directed to CpG sites in various genes.  None of the elected DMR appear to be listed in Tables 8-16.    Therefore, it is not clear which CpG sites in these regions are associated with colorectal cancers.  The specification teaches several select CpG sites in distinct regions are differentially associated with colorectal cancer, by either increased or decreased methylation.   However the specification does not teach which CpG sites in SHF, MYF6, and RANBP9 are functionally associated with colorectal cancer.  Given the 
Thus considering the breadth of the CpG differentially methylated sites required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. 

9.	Claims 2-3, 22-26, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to methods for determining the likelihood of sporadic colorectal cancer. 
The claims require measuring the methylation rates of CpG sites present DMRs 4, 6, and 8 listed in Table 1, in DNA recovered from a biological sample collected from a human subject. The table includes DMR no., gene symbol, ensembl ID, chromosome no., DMR start, DMR stop, and width.  The claims do not appear to require any particular CpG site within these regions.   Additionally the claims broadly encompass ANY type of biological sample (i.e., blood, urine, stool, stomach tissue, etc.).  Only claims 23 and 24 
The claims require determining the likelihood of sporadic CRC development in the human subject based on the average methylation rates of the DMR.  The claims broadly encompass determining the subject has a higher likelihood of sporadic CRC development when the average methylation rates of the DMR are increased or decreased in comparison to a reference.  
The nature of the invention requires a reliable correlation between the methylation rates of CpG sites present in DMRs 4, 6, 8 of Table 1 and CRC. 
Teachings in the Specification and Examples
The specification (Example 4) teaches that DMR biomarker candidates were extracted from an average methylation rate (average R value; additive average value of methylation levels (βvalues) of CpG sites present in each DMR) of each DMR of specimens collected from the rectums of 20 colorectal cancer patients and 28 healthy subjects obtained in Example 2. The specification teaches that DMRS 4, 6, and 8 are differentially methylated in colorectal cancer patients compared to healthy subjects.  In particular DMR 8 had a lower methylation rate in CRC compared to healthy subjects and DMRs 4 and 6 have a higher methylation rate in CRC compared to healthy subjects (Table 28). The specification teaches DMR 4 is located in SHF on chromosome 15 and is 214 nucleotides long.  DMR 6 is in MYF6 on chromosome 12 and is 547 nucleotides long.  DMR 8 is located in RANBP9 on chromosome 6 and is 2167 nucleotides long. 
State of the Art and the Unpredictability of the Art

The claims require measuring the methylation rates of CpG sites present DMRs 4, 6, and 8 listed in Table 1.  The table includes DMR no., gene symbol, ensembl ID, chromosome no., DMR start, DMR stop, and width.  The specification teaches DMR 4 is located in SHF on chromosome 15 and is 214 nucleotides long.  DMR 6 is in MYF6 on chromosome 12 and is 547 nucleotides long.  DMR 8 is located in RANBP9 on chromosome 6 and is 2167 nucleotides long. The specification does not appear to teach any particular CpG sites in these regions.  Tables 8-16 are directed to CpG sites in various genes.  None of the elected DMR appear to be listed in Tables 8-16.    Therefore, it is not clear which CpG sites in these regions are associated with colorectal cancers.  The specification teaches several select CpG sites in distinct regions are differentially associated with colorectal cancer.   However the specification does not teach which CpG sites in SHF, MYF6, and RANBP9 are functionally associated with colorectal cancer.  It is highly unpredictable how many CpG sites in SHF, MYF6, and RANBP9 are associated with colorectal cancer.  It is highly unpredictable if one looked at only one, two, three, or four of the CpG sites within SHF, MYF6, and RANBP9 if they would be able to differentiate by CRC and healthy samples. 
The claims require determining the likelihood of CRC cancer based on the average methylation rates of the DMRs.  The claims broadly encompass determining the subject has a risk of CRC when the average methylation rate of DMR 4, 6, or 8 is increased or decreased in comparison to a reference.   However this is not supported by the teachings in the specification.  In particular the specification (Table 28) teaches that DMR 8 had a lower methylation rate in 
Additionally it is highly unpredictable if the results obtained using rectal mucosal tissue samples could be extrapolated ANY type of biological sample (i.e., blood, urine, stool, stomach tissue, etc.).  The specification only presents data on the analysis of rectal mucosal tissue. The prior art of Adalsteinsson et al (PLoS One. October 2012. . 7(10): e0046705) teaches that “Tissue and cell specific methylation are well established in human DNA. In 2006 Eckhardt et al. presented data from the Human Epigenome Project (HEP, a project that aims to identify, catalog, and interpret DNA methylation profiles of all human genes in all major tissues) that suggest that tissue-specific differentially methylated regions (tDMRs) are very common in the genome. The dataset describes DNA methylation of ∼1.9 million CpG sites on chromosomes 6, 20 and 22 in 12 different tissues. Approximately 22% of the investigated amplicons were tDMRs and their average absolute methylation levels differed by up to 20% between tissues (or up to 15% if only somatic tissues are compared).” (p. 1, col. 1). In the absence of evidence to the contrary, it is highly unpredictable if the CpG sites that reside in SHF, MYF6, and RANBP9 will be differentially method in non-rectal mucosal samples obtained from subjects with CRC compared to healthy subjects. 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to determine the risk of CRC by measuring the methylation rates of CpG sites in DMRs 4, 6, and 8.  

The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of 


Improper Markush Group

9. 	Claims 2-3, 22-26, and 30-31 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).

Further, the recited DMRs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the DMRs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited DMRs possess the common property of being differentially methylated in CRC.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634